Exhibit 10.1

 

RETENTION AGREEMENT

 

THIS RETENTION AGREEMENT (this “Agreement”) is made and entered into as of
May 8, 2012, by and among Alan B. White (the “Executive”), Hilltop Holdings
Inc., a Maryland corporation (the “Purchaser”), and Meadow Corporation, a
Maryland corporation and a direct, wholly owned subsidiary of the Purchaser (the
“Company”).

 

WITNESSETH THAT:

 

The Company and the Purchaser have determined that it is in the best interests
of the Purchaser and its shareholders to assure that the Company and its
affiliates will have the continued dedication of the Executive following the
transaction (the “Merger”) contemplated by the Agreement and Plan of Merger,
dated as of May 8, 2012, by and among the Purchaser, the Company and
PlainsCapital Corporation, a Texas corporation (“Seller”), as it may be amended
from time to time (the “Merger Agreement”).  Therefore, in order to accomplish
these objectives, the Executive, the Company and the Purchaser desire to enter
into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, it is hereby
covenanted and agreed by the Executive, the Company and the Purchaser as
follows:

 

1.             Effective Date.  The “Effective Date” shall mean the date on
which the Effective Time (as defined in the Merger Agreement) of the Merger
occurs.  If the Effective Time shall not occur, this Agreement shall be null and
void ab initio and of no further force and effect.

 

2.             Employment Period.  The initial term of the Executive’s
employment hereunder will commence on the Effective Date and end on the third
anniversary of the Effective Date (the “Initial Employment Period”), unless
terminated earlier pursuant to Section 5 of this Agreement; provided, however,
that as of the second anniversary of the Effective Date and on each subsequent
anniversary of the Effective Date (each a “Renewal Date”), the Employment Period
will automatically be extended for a one-year period such that it will expire
two years from the applicable Renewal Date (the “Renewal Period”), unless either
the Executive or the Purchaser provides the other party with at least 90 days’
written notice prior to the Renewal Date of the then-current Employment Period
of his or its intention not to further extend the Employment Period (the Initial
Employment Period and each subsequent Renewal Period, if any, shall constitute
the “Employment Period”, unless terminated earlier pursuant to Section 5 of this
Agreement).

 

3.             Positions and Duties.

 

(a)           During the Employment Period, the Executive shall (i) serve as the
(A) Chief Executive Officer of the Company, (B) Chairman of the Board of
Directors of the Company (the “Company Board”), (C) Vice-Chairman of the
Purchaser and (D) Chairman of the Purchaser’s Executive Committee, with such
authority, power, duties and responsibilities as are commensurate with the
positions set forth in clauses (A) and (B) and as are customarily exercised by a
person holding such positions in an organization of a similar size and nature,
and with respect to the positions set forth in clauses (C) and (D), with the
authority, power, duties

 

--------------------------------------------------------------------------------


 

and responsibilities as may be assigned to the Executive by the Chairman of the
Purchaser from time to time; (ii) report directly to the Board of Directors of
the Purchaser (the “Purchaser Board”) and the Company Board; and (iii) perform
his duties at the Company’s headquarters in Dallas, Texas.  The Purchaser Board
shall appoint the Executive to the positions specified above at the times
specified above throughout the Employment Period.

 

(b)           During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote substantially all of his attention and time during normal business
hours to serving in the positions described in Section 3(a) above and shall
perform his duties faithfully and efficiently.  Notwithstanding the foregoing
provisions of this Section 3(b), the Executive may (i) serve as a director,
trustee or officer or otherwise participate in not-for-profit educational,
welfare, social, religious and civic organizations; (ii) serve as a director of
any for-profit business, with the prior consent of the Purchaser Board (which
consent shall not be unreasonably withheld); and (iii) acquire passive
investment interests in one or more entities, to the extent that such other
activities do not inhibit or interfere with the performance of his duties under
this Agreement or, to the knowledge of the Executive, conflict in any material
way with the business or policies of the Purchaser, the Company or any affiliate
thereof.  In the event that Executive is serving as a director of or otherwise
participating in any not-for-profit entity that does not inhibit or interfere
with the performance of his current duties and does not conflict in any material
way with the business or policies of the Purchaser, the Executive may continue
to conduct such activities.  As used in this Agreement, the term “affiliates”
shall include any company controlled by, controlling or under common control
with the Company or the Purchaser.

 

4.             Compensation.  Subject to the terms of this Agreement, during the
Employment Period, the Executive shall be compensated for his services as
follows:

 

(a)           Base Salary.  During the Employment Period, the Executive shall
receive an annual base salary of $1,350,000 (“Annual Base Salary”).  The Annual
Base Salary may be increased (but not decreased) from time to time by the
Purchaser Board, or a committee thereof (the “Compensation Committee”), in its
sole discretion and shall be payable in cash at the times consistent with the
Company’s general policies regarding compensation of executive employees, but in
all events no less frequently than monthly.  For purposes of this Agreement,
after any increase, “Annual Base Salary” shall refer to the increased amount.

 

(b)           Annual Bonus.  With respect to each fiscal year of the Company
ending during the Employment Period, the Executive shall be eligible to receive
an annual bonus (the “Annual Bonus”) as determined by the Compensation Committee
in its discretion and subject to the terms of the bonus plan applicable to the
Executive.  Notwithstanding the immediately preceding sentence, the Annual Bonus
for any given year shall be as follows: (i) if net income applicable to common
shareholders of the Company as determined in accordance with GAAP (but before
any costs and expenses related to the Merger) and less dividends on the
preferred stock originally issued to the U.S. Treasury for the fiscal year then
ended is in excess of $70.0 million, then the Annual Bonus shall be an amount
equal to the Annual Base Salary and (ii) if net income applicable to common
shareholders of the Company as determined in accordance with

 

2

--------------------------------------------------------------------------------


 

GAAP (but before any costs and expenses related to the Merger) and less
dividends on the preferred stock originally issued to the U.S. Treasury for the
fiscal year then ended is equal to or less than $70.0 million (but not less than
$15.0 million), then the Annual Bonus shall be an amount that is not less than
the average bonus paid to the Executive by the Seller in respect of the three
completed calendar years immediately preceding the Effective Date.  Any earned
Annual Bonus shall be paid to the Executive pursuant to the terms of the
applicable bonus plan as in effect from time to time, subject to deferral by the
Purchaser or the Executive pursuant to an arrangement that meets the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

 

(c)           Purchaser Equity Awards.  During the Employment Period, the
Executive shall be eligible to receive equity awards in respect of Purchaser
common stock as determined by the Compensation Committee.  The Compensation
Committee anticipates adopting a new equity compensation program in respect of
Purchaser common stock in connection with the consummation of the Merger,
subject to approval of the shareholders of the Purchaser.

 

(d)           Employee and Fringe Benefits.  During the Employment Period, the
Executive shall be eligible to participate in the employee benefit plans and
programs of the Company as in effect from time to time on the same basis as such
employee benefits are provided to the other senior executives of the Company
(the “Peer Executives”) from time to time; provided that the Company shall
provide the Executive with vacation time and use of aircraft and an automobile
allowance, each at the same level as those benefits were available to the
Executive immediately prior to the Effective Date. The Executive shall continue
to be entitled to the benefits under the Life Insurance Endorsement Method Split
Dollar Plan Agreement, dated April 1, 2002, as amended. During the Employment
Period, the Executive shall continue to have access to the country club that was
available to him through the Seller’s membership prior to the Effective Date,
and, following the Employment Period, the Company will use its reasonable
efforts to facilitate his purchase of such club membership at fair market value
and subject to the terms of the club membership contract.  In addition, the
Purchaser and the Company acknowledge and confirm that the Executive will be
entitled to the accrued benefit (taking into account any additional accrual in
respect of 2012) under the PNB Financial Bank Supplemental Executive Pension
Plan (“SEPP”) as it may be amended and/or terminated pursuant to the terms of
the Merger Agreement, and the Executive acknowledges that the rights under
Section 3.01(b) of the SEPP shall not be applicable in connection with the
Merger.

 

(e)           Expense Reimbursement.  During the Employment Period, the Company
shall reimburse the Executive for all reasonable expenses incurred by him in the
performance of his duties in accordance with the Company’s policies applicable
to Peer Executives as in effect from time to time.

 

(f)            Prior Agreement Payment.  In full satisfaction of the Executive’s
rights under Section 6 of the Employment Agreement between Seller and the
Executive dated as of January 1, 2009 (as amended) (the “Prior Agreement”) and
in consideration of the Executive’s obligations to abide by the restrictive
covenants set forth in the Prior

 

3

--------------------------------------------------------------------------------


 

Agreement which are restated in Section 9 of this Agreement, as of the Effective
Date, an amount in cash equal to $6,430,890 (the “Prior Agreement Payment”)
shall be deemed to be contributed to a deferred compensation interest bearing
account established for the benefit of the Executive, which amount shall be
payable to the Executive in a lump sum on the 55th day following the Executive’s
Date of Termination (as defined below) for any reason subject to any required
delay under Section 409A of the Code as provided under Section 12(h) and
contingent upon the Executive’s execution and nonrevocation of a release of
claims in the reasonable and customary form used by the Purchaser (delivered to
him on or immediately prior to the Date of Termination) within 45 days of the
Date of Termination.

 

5.             Termination of Employment.

 

(a)           Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  If the
Purchaser determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may provide him with written notice in accordance with
Section 12(f) of this Agreement of its intention to terminate his employment. 
In such event, the Executive’s employment with the Purchaser and the Company
shall terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of his duties.  For purposes of this Agreement, “Disability” shall
mean the absence of the Executive from his duties with the Purchaser or the
Company on a full-time basis for 180 consecutive business days as a result of
incapacity due to mental or physical illness that is determined to be total and
permanent by a physician selected by the Purchaser or its insurers and
acceptable to the Executive or his legal representative.

 

(b)           Cause.  The Purchaser may terminate the Executive’s employment
during the Employment Period either with or without Cause.  For purposes of this
Agreement, “Cause” shall mean that the Executive has committed or caused to be
committed:

 

(i)            an intentional act of fraud, embezzlement or theft in connection
with his duties or in the course of his employment with the Company or its
affiliates;

 

(ii)           intentional wrongful damage to property of the Company or its
affiliates;

 

(iii)          intentional wrongful disclosure of trade secrets or confidential
information of the Company or its affiliates;

 

(iv)          intentional violation of any law, rule or regulation (other than
traffic violations or similar offenses) or final “Cease and Desist Order”;

 

(v)           intentional breach of fiduciary duty involving personal profit; or

 

(vi)          intentional action or inaction which causes material economic harm
to the Company or its affiliates;

 

4

--------------------------------------------------------------------------------


 

provided, however, that none of the actions described in clauses (i) through
(vi) above shall constitute grounds for a termination for Cause unless any such
act or actions shall have been determined by the Purchaser Board to have been
materially harmful to the Purchaser, the Company or their respective
affiliates.  No act or failure to act on the part of the Executive shall be
deemed “intentional” unless done or omitted to be done by the Executive not in
good faith and without reasonable belief that his action or omission was in the
best interests of the Purchaser or the Company.  Notwithstanding the foregoing,
the Executive shall not be deemed to have been terminated for Cause hereunder
unless and until there shall have been delivered to him a copy of a resolution
duly adopted by the affirmative vote of a majority of the Purchaser Board then
in office at a meeting of the Purchaser Board called and held for such purpose
(after reasonable notice to the Executive and an opportunity for the Executive,
together with his counsel, to be heard before the Purchaser Board), finding that
in the good-faith opinion of the Purchaser Board, the Executive had committed an
act set forth and specifying the particulars thereof in detail.

 

(c)           Notice of Termination.  Any termination by the Purchaser for Cause
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 12(f) of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” means a written notice that (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the Date of
Termination (which date shall be not more than 30 days after the giving of such
notice).  The failure by the Purchaser to set forth in the Notice of Termination
any fact or circumstance that contributes to a showing of Cause shall not waive
any right of the Purchaser hereunder or preclude the Purchaser from asserting
such fact or circumstance in enforcing the Purchaser’s rights hereunder.

 

(d)           Date of Termination.  “Date of Termination” means (i) if the
Executive’s employment is terminated by the Purchaser for Cause, or by the
Executive, the date of receipt of the Notice of Termination or any later date
specified therein within 30 days of such notice, (ii) if the Executive’s
employment is terminated by the Purchaser other than for Cause or Disability,
the Date of Termination shall be the date on which the Purchaser notifies the
Executive of such termination, and (iii) if the Executive’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Effective Date, as the case
may be.

 

(e)           Effect of Termination on Other Positions.  If, on the Date of
Termination, the Executive is a member of the Parent Board, Company Board or the
board of directors of any of their affiliates, or holds any other position with
the Purchaser, the Company or their respective affiliates, the Executive shall
be deemed to have resigned from all such positions as of the Date of
Termination.  The Executive agrees to execute such documents and take such other
actions as the Purchaser and the Company may request to reflect such
resignation.

 

5

--------------------------------------------------------------------------------


 

6.             Obligations upon Termination.

 

(a)           By the Purchaser Other Than for Cause, Death or Disability or Upon
the Expiration of the Employment Period Following the Purchaser’s Delivery of
Notice of Non-Renewal.  If, during the Employment Period, the Purchaser shall
terminate the Executive’s employment other than for Cause, death or Disability
or the Executive’s employment terminates (other than for Cause, death or
Disability) upon the expiration of the Employment Period following the
Purchaser’s delivery of a notice of nonrenewal to the Executive in accordance
with Section 2 of this Agreement, then, in addition to the payment provided in
Section 4(f):

 

(i)            the Company shall pay to the Executive the following amounts:

 

(A)          the sum of (1) the Executive’s Annual Base Salary through the Date
of Termination, to the extent not theretofore paid and not deferred, (2) any
Annual Bonus earned by the Executive for a prior award period, to the extent not
theretofore paid and not deferred, and (3) any business expenses incurred by the
Executive that are unreimbursed as of the Date of Termination (the sum of the
amounts described in clauses (1), (2) and (3) shall be hereinafter referred to
as the “Accrued Obligations”), with such Accrued Obligations to be paid in a
lump sum within 30 days of the Date of Termination; and

 

(B)           an amount equal to (1) the sum of (x) the Executive’s Annual Base
Salary and (y) the average of the Annual Bonuses (or in the case of fiscal years
prior to the Effective Date, the annual bonus amounts paid to the Executive by
the Seller for such fiscal years) paid to the Executive for the three most
recently completed fiscal years ending immediately prior to the Date of
Termination, multiplied by (2) the greater of (I) the number of full and partial
years from the Date of Termination through the end of the then applicable 
Employment Period and (II) the number two, with such amount to be paid in equal
installments over the Severance Period (as defined below) in accordance with the
normal payroll practices of the Company, with such payments beginning on the
first regularly scheduled payroll date after the 60th day following the Date of
Termination, subject to any required delay under Section 409A of the Code as
provided under Section 12(h) and contingent upon the Executive’s execution and
nonrevocation of a release of claims in the reasonable and customary form used
by the Purchaser within 45 days of the Date of Termination.  For purposes
hereof, the Severance Period shall be the greater of (1) the number of full and
partial years from the Date of Termination through the end of the then
applicable  Employment Period and (2) two years from the Date of Termination;
and

 

(ii)           to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its subsidiaries or affiliates through the Date of Termination (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”).

 

6

--------------------------------------------------------------------------------


 

(b)           Due to the Executive’s Death of Disability, By the Purchaser for
Cause or By the Executive for any Reason.  If, during the Employment Period, the
Executive’s employment is terminated (i) due to the Executive’s death or
Disability, (ii) by the Purchaser for Cause or (iii) by the Executive for any
reason, this Agreement shall terminate without further obligations to the
Executive or his legal representatives, other than for the timely payment set
forth in Section 4(f), and the timely payment or provision of the Accrued
Obligations and the Other Benefits, to the extent not theretofore paid.  Accrued
Obligations shall be paid to the Executive or his estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination.

 

7.             Full Settlement.  The Purchaser’s and the Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any setoff, counterclaim,
recoupment, defense or other claim, right or action which the Purchaser or the
Company may have against the Executive or others.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to him under any of the provisions of this
Agreement, and such amounts shall not be reduced whether or not the Executive
obtains other employment.

 

8.             Additional Payments.

 

(a)           Consistent with the Prior Agreement, if it shall be determined
that any amount, right or benefit paid, distributed or treated as paid or
distributed by the Company or any of its affiliates to or for the Executive’s
benefit in connection with the Merger (other than any amounts payable pursuant
to this Section 8) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, collectively, the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount equal to the amount necessary such that after payment by the Executive of
all federal, state and local taxes (including any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

 

(b)           All determinations required to be made under this Section 8,
including whether and when a Gross-Up Payment is required, the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination shall be made by an independent public accounting firm selected by
the Purchaser (the “Accounting Firm”).  The Accounting Firm shall provide
detailed supporting calculations to both the Company and the Executive within
15 business days of the receipt of notice from the Executive or the Company that
there has been a Payment, or such earlier time as is requested by the Company. 
All fees and expenses of the Accounting Firm shall be paid by the Company.  Any
Gross-Up Payment, as determined pursuant to this Section 8, shall be paid by the
Company to the Executive (or to the Internal Revenue Service (the “IRS”) or
other applicable taxing authority on the Executive’s behalf) within five days of
the receipt of the Accounting Firm’s determination.  All determinations made by
the Accounting Firm shall be binding upon the Company and the Executive;
provided that following any payment of a Gross-Up Payment to the Executive (or
to

 

7

--------------------------------------------------------------------------------


 

the IRS or other applicable taxing authority on the Executive’s behalf), the
Company may require the Executive to sue for a refund of all or any portion of
the Excise Taxes paid on the Executive’s behalf, in which event the provisions
of Section 8(c) below shall apply.  As a result of uncertainty regarding the
application of Section 4999 of the Code hereunder, it is possible that the IRS
may assert that Excise Taxes are due that were not included in the Accounting
Firm’s calculation of the Gross-Up Payments (an “Underpayment”).  If the Company
exhausts its remedies pursuant to this Section 8 and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any additional
Gross-Up Payments that are due as a result thereof shall be promptly paid by the
Company to the Executive (or to the IRS or other applicable taxing authority on
Executive’s behalf).

 

(c)           The Executive shall notify the Company and the Purchaser in
writing of any claim by the IRS that, if successful, would require the payment
by the Company of the Gross-Up Payment. Such notification shall be given as soon
as practicable but no later than 10 business days after the Executive receives
written notification of such claim and shall apprise the Company and the
Purchaser of the nature of such claim and the date on which such claim is
requested to be paid.  The Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which it gives such notice
to the Company and the Purchaser (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due).  If the Company or the
Purchaser notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:  (i) give the
Company and the Purchaser all information reasonably requested by the Company
and the Purchaser relating to such claim; (ii) take such action in connection
with contesting such claim as the Company and the Purchaser shall reasonably
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Purchaser and ceasing all efforts to contest such claim;
(iii) cooperate with the Company and the Purchaser in good faith in order to
effectively contest such claim; and (iv) permit the Company and the Purchaser to
participate in any proceeding relating to such claim; provided, however, that
the Company shall bear and pay directly all reasonable costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, from any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expense.  Without limiting the foregoing provisions of this Section 8, the
Company and the Purchaser shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company and the
Purchaser shall determine and direct; provided, however, that if the Company and
the Purchaser direct the Executive to pay such claim and sue for a refund, the
Company shall, to the extent permitted by law, advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance;

 

8

--------------------------------------------------------------------------------


 

and further provided that any extension of the statute of limitations relating
to payment of taxes for the Executive’s taxable year with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company’s and the Purchaser’s control of the contest
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder, and the Executive shall be entitled to settle or contest, as
the case may be, any other issue raised by the IRS or any other taxing
authority.

 

(d)           If, after the Executive’s receipt of an amount paid or advanced by
the Company pursuant to this Section 8, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall promptly pay
to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto).  If, after the Executive’s
receipt of an amount advanced by the Company pursuant to this Section 8 a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after the Company’s receipt of notice of such determination, then
such advance shall be forgiven and shall not be required to be repaid and the
amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

 

(e)           Notwithstanding anything to the contrary contained herein, in no
event shall any payment be made pursuant to this Section 8 after the end of the
Executive’s taxable year next following the Executive’s taxable year in which
the Executive remits any related taxes to the IRS.

 

9.             Restrictive Covenants.

 

(a)           Confidential Information.  The Executive shall not at any time,
whether during his employment or following the termination of his employment,
for any reason whatsoever, directly or indirectly, disclose or furnish to any
entity, firm, corporation or person, except as otherwise required by law, any
confidential or proprietary information of the Company and its affiliates with
respect to any aspect of their operations, businesses or clients.  “Confidential
or Proprietary Information” shall mean information generally unknown to the
public to which the Executive gains access by reason of the Executive’s
employment by or services to the Company and its affiliates and includes, but is
not limited to, information relating to all present or potential customers,
business and marketing plans, sales, trading and financial data and strategies,
operational costs, and employment benefits and compensation.  For purposes of
this Section 9, the “Company” shall include its affiliates and each of its and
their predecessor and successor entities.

 

(b)           Return of Company Property.  All records, files, memoranda,
reports, customer information, client lists, documents and equipment relating to
the business of the Company and its affiliates that the Executive prepares,
possesses or comes into contact with while he is an employee of the Company or
its affiliates shall remain the sole property of the Company and such
affiliates.  The Executive agrees that upon the termination of his employment he
shall (i) not remove physically, electronically or in any other way any
Confidential or Proprietary Information from premises owned, used or leased by
the Company and its affiliates, (ii) provide to the Company all documents,
papers, files or other material in

 

9

--------------------------------------------------------------------------------


 

his possession and under his control that are connected with or derived from his
services to the Company and (iii) retain no copies, summaries or notes thereof. 
The Executive agrees that the Company or the Purchaser owns all work product,
patents, copyrights and other material produced by the Executive during the
Executive’s employment with the Company.

 

(c)           Nonsolicitation.  The Executive agrees that during his employment
with the Company and its affiliates and for the 36-month period beginning on the
Date of Termination (such period, the “Restricted Period”), he shall not
(i) hire or attempt to recruit or hire other employees, directly or by assisting
others, nor shall the Executive contact or communicate with any other employees
of the Company or its affiliates for the purpose of inducing other employees to
terminate their employment with the Company or its affiliates, or (ii) induce or
attempt to induce any customer (whether former or current), supplier, licensee
or other business relation of the Company or its affiliates to cease doing
business with the Company or its affiliates, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation,
on the one hand, and the Company or its affiliates, on the other hand.  For
purposes hereof, “other employees” shall refer to employees who are still
actively employed by or doing business with the Company or its affiliates at the
time of the attempted recruiting or hiring.

 

(d)           Noncompetition.  The Executive agrees that, during the Restricted
Period, he shall not engage or invest in, own, manage, operate, finance,
control, participate in the ownership, management, operation, financing or
control of, be employed by, associated with or in any manner connected with,
lend his name or any similar name to, lend his credit to or render services or
advice to any business that provides services of investment banking, consumer
banking, commercial banking, financial advisory services, mortgage banking,
residential mortgage brokerage, commercial mortgage brokerage, equipment
leasing, personal property leasing, personal insurance, commercial insurance,
title insurance or other financial services of any type whatsoever anywhere
within the State of Texas; provided, however, the Executive may purchase or
otherwise acquire up to (but not more than) one percent (1%) of any class of
securities of any enterprise (but without participating in the activities of
such enterprise) if such securities are listed on any national or regional
securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended.

 

(e)           Equitable Remedies.  The Executive acknowledges that (i) the
goodwill associated with the Seller prior to the Effective Date is an integral
component of the value of the businesses of the Seller and its subsidiaries
following the Effective Date, (ii) the covenants contained in the Prior
Agreement, which are restated (with some modification) in this Section 9 are
necessary to preserve the value of the Seller businesses following the Closing
Date, and (iii) the Prior Agreement Payment was and is being provided in
consideration for the covenants contained in the Prior Agreement, which are
restated (with some modification) in this Section 9.  In the event of a breach
by the Executive of his obligations under this Agreement, the Company and its
affiliates, in addition to being entitled to exercise all rights granted by law,
including recovery of damages, will be entitled to specific performance of its
rights under this Agreement.  The Executive acknowledges that the Company and
its affiliates shall suffer irreparable harm in the event of a breach or
prospective breach of Sections 9(a), (b), (c) or (d) of this Agreement and that
monetary damages would not be adequate relief.  Accordingly, the Company shall
be

 

10

--------------------------------------------------------------------------------


 

entitled to seek injunctive relief in any federal or state court of competent
jurisdiction located in the State of Texas.

 

10.           Successors.

 

(a)           This Agreement is personal to the Executive and without the prior
written consent of the Purchaser and the Company shall not be assignable by the
Executive.  This Agreement and any rights and benefits hereunder shall inure to
the benefit of and be enforceable by the Executive’s legal representatives,
heirs or legatees.  This Agreement and any rights and benefits hereunder shall
inure to the benefit of and be binding upon the Purchaser and the Company and
their successors and assigns.

 

(b)           The Company and the Purchaser, as applicable, will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to satisfy all of the obligations under
this Agreement in the same manner and to the same extent that the Company would
be required to satisfy such obligations if no such succession had taken place. 
As used in this Agreement, the “Company” and the “Purchaser” shall mean the
Company and the Purchaser as hereinbefore defined and any successor to their
respective businesses and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

 

11.           Arbitration.

 

(a)           The Executive and the Company acknowledge and agree that any claim
or controversy arising out of or relating to this Agreement or the breach of
this Agreement, or any other dispute arising out of or relating to the
employment of the Executive by the Company and its affiliates, shall be settled
by final and binding arbitration in the City of Dallas, Texas, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association in
effect on the date the claim or controversy arises.

 

(b)           All claims or controversies subject to arbitration shall be
submitted to arbitration within six months from the date the written notice of a
request for arbitration is effective.  All claims or controversies shall be
resolved by a panel of three arbitrators who are licensed to practice law in the
State of Texas and who are experienced in the arbitration of labor and
employment disputes.  These arbitrators shall be selected in accordance with the
Commercial Arbitration Rules of the American Arbitration Association in effect
at the time the claim or controversy arises.  Either party may request that the
arbitration proceeding be stenographically recorded by a Certified Shorthand
Reporter.  The arbitrators shall issue a written decision with respect to all
claims or controversies within 30 days from the date the claims or controversies
are submitted to arbitration.  The parties shall be entitled to be represented
by legal counsel at any arbitration proceeding.  The Executive and the Company
acknowledge and agree that each party will bear fifty percent (50%) of the cost
of the arbitration proceeding.  The parties shall be responsible for paying
their own attorneys’ fees, if any.

 

11

--------------------------------------------------------------------------------


 

(c)           The Company and the Executive acknowledge and agree that the
arbitration provisions in Sections 11(a) and (b) of this Agreement may be
specifically enforced by either party and submission to arbitration proceedings
compelled by any court of competent jurisdiction.  The Company and the Executive
further acknowledge and agree that the decision of the arbitrators may be
specifically enforced by either party in any court of competent jurisdiction.

 

(d)           Notwithstanding the arbitration provisions set forth above, the
Executive and the Company acknowledge and agree that nothing in this Agreement
shall be construed to require the arbitration of any claim or controversy
arising under the restrictive covenants in Section 9 of this Agreement.  These
provisions shall be enforceable by any court of competent jurisdiction and shall
not be subject to arbitration pursuant to Sections 11(a) through (c) of this
Agreement.  The Executive and the Company further acknowledge and agree that
nothing in this Agreement shall be construed to require arbitration of any claim
for workers’ compensation benefits (although any claims arising under Tex. Labor
Code § 450.001 shall be subject to arbitration) or unemployment compensation.

 

12.           Miscellaneous.

 

(a)           Amendment.  This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives; provided, however, that the
Company and the Purchaser may amend or modify this Agreement to the minimum
extent necessary if they determine, in good faith and after consultation with
the Executive that it is necessary to do so in order to comply with applicable
legal and/or regulatory requirements or guidance, including, without limitation,
the final Guidance on Sound Incentive Compensation Policies issued on June 21,
2010, by the Office of the Comptroller of the Currency, the Board of Governors
of the Federal Reserve System, the Federal Deposit Insurance Corporation and the
Office of Thrift Supervision and Section 956 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or in the formal and conclusive
interpretation thereof by any regulator or agency of competent jurisdiction.

 

(b)           Withholding.  The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

 

(c)           Applicable Law.  The provisions of this Agreement shall be
construed in accordance with the internal laws of the State of Texas, without
regard to the conflict-of-law provisions of any state.

 

(d)           Severability.  The invalidity or unenforceability of any provision
of this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).

 

12

--------------------------------------------------------------------------------


 

(e)           Waiver of Breach.  No waiver by any party hereto of a breach of
any provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time.  The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.

 

(f)            Notices.  Notices and all other communications provided for in
this Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or
prepaid overnight courier to the parties at the addresses set forth below (or
such other addresses as shall be specified by the parties by like notice):

 

to the Company:

 

 

 

200 Crescent Court,

 

Suite 1330

 

Dallas, Texas 75201

 

Attention:

Corey G. Prestidge

 

Facsimile:

(214) 580-5722

 

 

 

or to the Purchaser:

 

 

 

 

 

 

200 Crescent Court,

 

Suite 1330

 

Dallas, Texas 75201

 

Attention:

Corey G. Prestidge

 

Facsimile:

(214) 580-5722

 

 

 

or to the Executive:

At the most recent address maintained

 

by the Company in its personnel records

 

Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.  Such notices, demands, claims and other
communications shall be deemed given in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery; or in the case of certified or registered U.S. mail, five days
after deposit in the U.S. mail; provided, however, that in no event shall any
such communications be deemed to be given later than the date they are actually
received.

 

(g)           Compliance with Procedures and Policies.  The Executive agrees
that at all times during the Employment Period he shall adhere to and be subject
to the policies and procedures of the Company and its affiliates that may be in
effect from time to time, including any claw-back policy in effect at the
Purchaser, the Company or their respective affiliates that is applicable to
similarly situated employees.

 

13

--------------------------------------------------------------------------------


 

(h)           Section 409A.

 

(i)            General.  The ongoing obligations under this Agreement are
intended to comply with the requirements of Section 409A of the Code or an
exemption or exclusion therefrom and shall in all respects be administered in
accordance with Section 409A of the Code.  Any payments that qualify for the
“short-term deferral” exception under Treasury Regulations Sections
1.409A-1(b)(4), the “separation pay” exception under Treasury Regulations
1.409A-1(b)(9)(iii) or any other exception under Section 409A of the Code shall
be paid under the applicable exceptions to the greatest extent possible.  Each
payment under this Agreement shall be treated as a separate payment for purposes
of Section 409A of the Code.

 

(ii)           Reimbursements and In-Kind Benefits.  All reimbursements and
in-kind benefits that constitute deferred compensation within the meaning of
Section 409A of the Code provided under this Agreement shall be made or provided
in accordance with the requirements of Section 409A of the Code, including,
without limitation, that (i) in no event shall reimbursements by the Company
under this Agreement be made later than the end of the calendar year next
following the calendar year in which the applicable fees and expenses were
incurred, provided, that the Executive shall have submitted an invoice for such
fees and expenses at least 10 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred; (ii)
the amount of in-kind benefits that the Company is obligated to pay or provide
in any given calendar year shall not affect the in-kind benefits that the
Company is obligated to pay or provide in any other calendar year; (iii) the
Executive’s right to have the Company pay or provide such reimbursements and
in-kind benefits may not be liquidated or exchanged for any other benefit; and
(iv) in no event shall the Company’s obligations to make such reimbursements or
to provide such in-kind benefits apply later than the Executive’s remaining
lifetime (or if longer, through the 20th anniversary of the date first written
above).

 

(iii)          Delayed Payment.  Notwithstanding anything herein to the
contrary, if any amounts payable or benefits to be provided to the Executive
under Section 6 of this Agreement or any other arrangement to which the
Executive is a party or participant constitute deferred compensation within the
meaning of Section 409A of the Code, (A) if the Executive is a “specified
employee” within the meaning of Section 409A of the Code (as determined in
accordance with the methodology established by the Purchaser as in effect on the
Date of Termination), amounts that constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code that would
otherwise be payable under this Agreement during the six-month period
immediately following the Date of Termination shall instead be paid on the first
business day after the date that is six months following the Executive’s
“separation from service” within the meaning of Section 409A of the Code; and
(B) if the Executive dies following the Date of Termination and prior to the
payment of the any amounts delayed on account of Section 409A of the Code, such
amounts shall be paid to the personal representative of the Executive’s estate
within 30 days after the date of the Executive’s death.  In no event shall the
Date of Termination of Executive’s employment be deemed to occur until the
Executive experiences a “separation from service” within the meaning of
Section 409A of the Code, and, notwithstanding anything contained herein to the
contrary, the date on which such separation from service takes place shall be
the Date of Termination.

 

(i)            Survivorship.  Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the parties hereto shall
survive such

 

14

--------------------------------------------------------------------------------


 

expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

 

(j)            Entire Agreement.  From and after the Effective Date, this
Agreement shall supersede any other employment, severance or change-of-control
agreement between the Executive and Seller, the Company or Purchaser with
respect to the subject matter hereof, including without limitation, the Prior
Agreement.

 

(k)           Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS THEREOF, the Executive has hereunto set his hand, and each of the
Company and the Purchaser has caused these presents to be executed in its name
and on its behalf, all as of the day and year first above written.

 

 

EXECUTIVE

 

 

 

 

 

/s/ Alan B. White

 

Alan B. White

 

 

 

 

 

MEADOW CORPORATION

 

 

 

 

 

 

 

By:

/s/ Jeremy B. Ford

 

Name:

Jeremy B. Ford

 

Title:

President

 

 

 

 

 

 

 

HILLTOP HOLDINGS INC.

 

 

 

 

 

 

 

By:

/s/ Jeremy B. Ford

 

Name:

Jeremy B. Ford

 

Title:

President & CEO

 

WHITE EMPLOYMENT AGREEMENT SIGNATURE PAGE

 

--------------------------------------------------------------------------------